IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LARRY B. THACKER,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3789

SE PROPERTY HOLDINGS,
LLC, AS SUCCESSOR BY
MERGER TO VISION BANK,
JF & LT INVESTMENTS, INC.,
JESSE G. FLETCHER, THE ST.
JOE COMPANY, AND BEACH
COMMERCE PARK OWNERS
ASSOCIATION, INC.,

      Appellees.

_____________________________/

Opinion filed November 12, 2014.

An appeal from an order of the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Howard P. Slomka of The Slomka Law Firm, Atlanta, GA, for Appellant.

No appearance for Appellees.




PER CURIAM.

      DISMISSED.

BENTON, ROBERTS, and RAY, JJ., CONCUR.